Opinion per Curiam on Petition for Rehearing : We are asked on petition for rehearing to determine here “ xvhat amount is properly allowable to the guardian ad litem ” for his services as such guardian. This is not within the province of this court as the record stands. It must be determined by the Superior Court. The title of the cause should stand as in the trial court. The guardian ad litem is not properly the appellee as entitled in appellant’s briefs, and the record will be corrected in this regard.